i

st ce an senna cee

ovate ee . : — nd Ma ea pam

|
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK i

 

JAN 16 2020

~y

|

a

Veroblue Farms USA, Inc., am
“oH

Plaintiff,
19-mc-375 (AJN)
—_—V~
ORDER
Leslie A. Wulf, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Veroblue Farms initiated this case as a motion to compel compliance with a subpoena.
The subject of the subpoena, Canaccord Genuity, LLC, was not, at the time, a party to the
underlying action, which is currently pending in the Northern District of Texas. In its opposition
to the motion, Canaccord stated a preference for this dispute to be adjudicated by the Texas
court, stating “[t]here are obvious efficiencies to having the Texas court resolve the issues raised
by the Motion to Compel.” Memorandum in Opposition, Dkt. No. 11, at 11. After Canaccord
was added as a party in the underlying action, it continued to argue that the Texas court, and not
this Court, should decide the issues raised in the motion to compel, especially since Veroblue
Farms could now attempt to seek production of the same materials through the normal party
discovery process. Dkt. No. 20. According to Federal Rule of Civil Procedure 45(f), “[w]hen
the court where compliance is required did not issue the subpoena, it may transfer a motion
under this rule to the issuing court if the person subject to the subpoena consents.” Canaccord is
hereby ordered to clarify, within seven days of the date of this Order, whether it gives its consent
to transfer pursuant to Rule 45(f).

SO ORDERED.

 
!

Dated: January 5 , 2020
New York, New York | i

\\ ALISON J. NATHAN
United States District Judge

 
